DETAILED ACTION

Response to Amendment
The amendment filed on 10/13/2021 has placed the application in condition for allowance.

Allowable Subject Matter
Claims 1-3, 5-9, 11-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Kim et al (US 20180023771 A1; relied upon in the Office Action filed on 07/16/2021; hereinafter “Kim”), fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a Si3N4 film disposed on the protection layer as set forth in the claim.
Claims 2-3 and 5-6:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 7:
The closest prior art of record, Kim, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a Si3N4 film disposed on the protection layer as set forth in the claim.
Re Claims 8-9 and 11-12:
The claims are allowed due to their dependence on allowed base claim 7.
Re Claim 13:
The closest prior art of record, Kim, fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a Si3N4 film disposed on the protection layer as set forth in the claim.
Re Claims 14-15 and 17-18:
The claims are allowed due to their dependence on allowed base claim 13.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875